Citation Nr: 1733484	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  11-12 047A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for left shoulder disability.

2. Entitlement to an initial rating in excess of 20 percent for right shoulder strain with arthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1968 to August 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The Board previously considered these issues and remanded in March 2016.  


FINDINGS OF FACT

1. The weight of the competent evidence is against finding the current left shoulder arthritis related to service.

2. The evidence shows motion beyond the 90 degrees at shoulder height upon physical examination with painful motion, but without limitation of right arm motion to midway between the side and shoulder, impairment of the humerus, impairment of the clavicle or scapula, or ankylosis.  


CONCLUSIONS OF LAW

1. The criteria for service connection for a left shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

2. The criteria for an initial rating in excess of 20 percent for the right shoulder arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003-5201 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Procedural duties

VA is required to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In June 2010, the RO sent the Veteran a letter that satisfied VA's notice requirements regarding the left sholder.  The rating for the right shoulder stems from the initial grant of service connection in the August 2010 rating decision.  When a claim has been granted and there is disagreement as to "downstream" questions, such as effective dates, the claim has been substantiated and there is no need to provide additional notice and the Court will not presume that a notice error is prejudicial.  See Hartman v. Nicholson, 
483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007).  The Veteran bears the burden of demonstrating any prejudice from defective (or nonexistent) notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  That burden has not been met in this case as the Veteran has not alleged such prejudice. 

Next, VA has a duty to assist the Veteran in the development of claim.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All identified, available medical records have been obtained and considered.  VA provided examinations for the shoulder disabilities in July 2010, February 2012, December 2015, and April 2016.  The AOJ substantially complied with the Board's remand directives by obtaining VA treatment records and the new, April 2016 VA examination of the shoulders.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).  In the July 2017 brief, the Veteran's representative noted that a supplemental statement of the case was not issued per the Board's 2016 remand directive.  The Board acknowlegdges that a supplemental statement of the case was not issues; however, a September 2016 statement of the case addressed the left and right shoulder issues, to include the evidence obtained at an April 2016 VA examination.  The Board finds substantial compliance with its prior remand directive in that the September 2016 statement of the case served the purpose of the supplmenetal statement of the case even though the title of the adjudicatory document was slightly different.  Compare 38 C.F.R. § 19.29, with 38 C.F.R. § 19.31(a).  The Veteran was provided a summary of the evidence, the reasons for the determination, and an opportunity to respond.  

As such, the Board will proceed to the merits.

II. Service connection

The Veteran asserts that his current left shoulder disability is related to an in-service training injury.

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran is competent to describe symptoms observable to his senses, but he is not competent to diagnose or determine the etiology of a shoulder disability as this requires specialized medical training and testing.  See Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Based on the evidence, the Board finds that the criteria for service connection for a left shoulder disability have not been met.  See 38 C.F.R. § 3.303.

The evidence shows a current left shoulder disability.  The July 2010 VA examiner diagnosed left shoulder degenerative joint disease (arthritis).  The December 2015 examiner also diagnosed shoulder strain.

The Veteran reported an injury during in-service training, but service treatment records do not show a left shoulder diagnosis.  The Veteran has consistently reported that during a training exercise in 1968, he fell into the water, was grasping for two boards, and hyperextended his shoulders.  He said he was seen and given a profile, but could not recall getting any more treatment in service.  See April 2016 examination.  Service treatment records have multiple notes of right shoulder complaints in 1968 but do not diagnose a left shoulder disability.  One note in October 1968 has an illegible letter, which may be an "L" for left, but the note goes on to discuss chronic right shoulder subluxation as the other records do.  In his June 1974 separation questionnaire reflects right shoulder problems (chronic subluxation) and did not mention the left shoulder.  Similarly, the June 1974 separation examination was normal for the left shoulder.  The evidence shows that while the training incident may have involved the left shoulder, the Veteran only reported and sought treatment for right shoulder injury at the time and chronic subluxation of right shoulder noted in the summary of defects and diagnoses section.

The Board finds weight of the evidence is against finding the current left shoulder arthritis related to service.  During the December 2015 examination, the Veteran reported that his shoulder conditions got worse with time after service.  Additionally, the April 2016 examiner provided an opinion that the Veteran's left shoulder disability was less likely than not related to the in-service training incident because the Veteran only reported the right shoulder injury and he received no treatment in service.  The examiner further explained that the left shoulder examination is near normal and x-rays show only minimal degenerative joint disease, consistent with the Veteran's age of 71.  The Veteran has not offered competent medical evidence refuting the examiner's conclusion.  The Board finds the 2016 VA examiner's opinion considered important facts, to include the 1968 in-service incident and pertient medical evidence/diagnostic studies, and provided a reasoned rationale for the conclusion reached.  The opinion is also supported by service records showing a lack of treatment for the left shoulder when the Veteran sought treatment for the right.  Furthermore, the Board finds the April 2016 examiner's opinion highly probative, because he explained that the Veteran's current disability is consistent with his age.  In light of such factors, the Board places much weight on this opinion.  

Furthermore, there is no evidence of diagnosis of left shoulder arthritis within a year of separation from service; the chronic disease presumption under 38 U.S.C.A. §§ 1101(3), 1112 does not apply.  See also 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Indeed, given the minimal amount of degeneration shown on diagnostic imaging and the examiner's opinion, the evidence weighs against finding any continuity of symptomatology to service.  

In sum, the Board finds that a preponderance of the evidence is against the claim for service connection for the left shoulder.  See 38 C.F.R. §§ 3.102, 3.303. 

III. Rating Analysis

The Veteran contends that his right shoulder disability is worse than the rating assigned by the RO.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson v. Brown, 12 Vet. App. 119, 126-127 (1999).  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994); 38 C.F.R. § 4.14.

The Veteran is competent to report symptoms observable by his senses.  
See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional loss-of-motion due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

The Veteran's right shoulder has been rated the minimum, 20 percent rating under Diagnostic Code (DC) 5003-5201 for limitation of arm motion.  The Veteran's right arm is his major, or dominant arm.  Diagnostic Code 5201 provides for a 20 percent rating for limitation of major arm motion at the shoulder level, a 30 percent rating for limitation of the major arm to midway between the side and shoulder level, and a maximum, 40 percent rating for limitation of the major arm to 25 degrees from the side.  38 C.F.R. § 4.71a.  Plate I shows that normal shoulder flexion and abduction are to 180 degrees and shoulder height is 90 degrees.  Diagnostic Code 5202 provides for ratings if there is loss of head, nonunion, or fibrous union of the humerus, described as deformity, flail shoulder, and dislocation.  Diagnostic Code 5203 provides for ratings for impairment of the clavicle or scapula.  Diagnostic Code 5200 addresses ankylosis in the joint.  

The Board has reviewed the evidence and finds that the criteria for a rating in excess of 20 percent for the right shoulder arthritis have not been met.  See 38 C.F.R. § 4.71a, DC 5003-5201.

The evidence does not show limitation of right arm motion to shoulder level or midway between the side and shoulder, impairment of the humerus, impairment of the clavicle or scapula, or ankylosis.  During the July 2010 examination, the Veteran reported weakness, giving way, lack of endurance, tenderness, pain, and flare-ups at a frequency of  three times per week and a duration of about two hours.  He noted that they are precipitated by physical activity, using the arms overhead or behind the head, and certain lateral movements including lifting, throwing, and sleeping with arms overhead.  The examiner recorded tenderness but normal range of motion in the right shoulder and no effusion, weakness, subluxation, ankylosis, or additional degree of limitation from pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  

The February 2012 examination report shows the Veteran complained of flare-ups with difficulty raising the arms and overhead lifting.  The examiner recorded right arm flexion to 130 and abduction to 115 degrees with no change after repetition.  The noted degrees were also where the examiner found objective evidence of painful motion.  The examiner noted weakened movement, excess fatigability, pain, and difficulty with duties involving heavy lifting or overhead activities.  The examiner found no evidence of ankylosis, localized tenderness, instability, labral pathology, recurrent dislocation or subluxation, AC joint impairment, or humerus impairment.  The Veteran wrote in September 2015 correspondence that his shoulder ached and would nearly come out of the joint with a small amount of pressure and he could not carry weight above or behind his head.  

During the December 2015 examination, the Veteran reported pain, flare-ups when the arm was elevated, and functional limitations when weight was applied to the arm and with activities overhead, like throwing and lifting weights.  The examiner recorded flexion and abduction to 120 degrees with pain causing functional loss and limitations with direct overhead reaching.  The examiner noted that pain and lack of endurance would significantly limit functional ability with repeated use over time and during flare-ups but could not express the loss in terms of degrees.  The Veteran had no additional loss after three repetitions, no crepitus, no ankylosis, no nonunion or malunion, no instability, no dislocation, and no reduced muscle strength or atrophy.  There was no pain of weight bearing.  

During the April 2016 examination, the Veteran continued to report pain and that he could not do anything overhead, such as throwing, sleep with his arms overhead without pain, overhead reach fully with weighted objects, or do overhead strokes while swimming.  He noted a popping sensation from time to time but denied flare-ups.  The examiner recorded normal range of motion in all directions with pain at the terminal elevation and found no significant limitation of function from pain, weakness, fatigability, or incoordination.  The examiner indicated no objective evidence of pain with weight-bearing, no evidence of tenderness or pain on palpation, no evidence of crepitus, no additional functional loss after three repetitions, no ankylosis, normal muscle strength, no rotator cuff conditions, no instability, no dislocation, no clavicle, scapula or AC joint condition, no conditions or impairments of the humerus, and no functional impact on ability to work.

The Board finds that the preponderance of the evidence regarding the impairment of the  right shoulder does not meet the criteria for an increased rating.  In this regard, the Veteran often had full right shoulder range of motion and always had motion beyond the 90 degrees at shoulder height upon physical examination.  Therefore, he did not satisfy the criteria for the 20 percent or higher ratings based on limitation of motion.  See 38 C.F.R. § 4.71a, DC 5003-5201.  The Board has considered the reported symptoms of pain, weakness, and limitation with weight bearing and overhead work.  The minimum, 20 percent rating, currently assigned for the right shoulder compensates the functional impairment from painful motion and weakness.  See DeLuca, 8 Vet. App. at 202; 38 C.F.R. § 4.59.  However, the Veteran had actual motion beyond shoulder level.  A rating in excess of 20 percent for the right shoulder arthritis is not appropriate at this time.  See Mitchell, 25 Vet. App. at 32; 38 C.F.R. § 4.71a, DC 5003-5201.

The Board has considered all analogous codes in compliance with Schafrath, but the Veteran's right shoulder disability could not receive a higher rating.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  None of the examiners found any evidence of humerus impairment, impairment of the clavicle or scapula, or ankylosis for consideration under other Diagnostic Codes.  See 38 C.F.R. § 4.71a.  Staged ratings are also not appropriate, because the right shoulder symptoms were generally the same throughout the period on appeal.  Fenderson, 12 Vet. App. at 126-27.      


ORDER

Service connection for a left shoulder disability is denied.

An initial rating in excess of 20 percent for right shoulder strain with arthritis is denied.




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


